        Case 1:20-cv-01094-VSB-RWL Document 37 Filed 01/25/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :                         1/25/2021
JOSE MANUEL GOMEZ, individually and on :
behalf of others similarly situated,                       :
                                         Plaintiff,        :
                                                           :         20-CV-1094 (VSB)
                           -against-                       :
                                                           :                 ORDER
                                                           :
BIG LINE INC. d/b/a WAREHOUSE                              :
FURNITURE and TALA “DOE” [LAST                             :
NAME UNKNOWN],                                             :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On July 6, 2020, I entered a default against Defendant Big Line, Inc. (“Defendant”) on

 the issue of liability and referred the case to Magistrate Judge Robert W. Lehrburger for an

 inquest on damages. (Doc. 20.) On November 17, 2020, Magistrate Judge Lehrburger issued his

 Report and Recommendation (the “Report and Recommendation” or “R&R”) in which he

 recommended that Plaintiff be awarded total of $38,050 in damages and unpaid wages, $10,135

 in attorneys’ fees, and pre-judgment interest on unpaid wages of $14,025 from February 10,

 2019 to the date of judgment, at a rate of nine percent. (Doc. 36.)

          More than fourteen days has elapsed, and no party has filed an objection to the R&R.

 Therefore, I treat Magistrate Judge Lehrburger’s Report and Recommendation as unchallenged

 and, having reviewed it for clear error and found none, adopt it in full.




                                                          1
      Case 1:20-cv-01094-VSB-RWL Document 37 Filed 01/25/21 Page 2 of 4




       I.      Factual and Procedural Background

        The facts set forth in the Report and Recommendation are incorporated herein by

reference unless otherwise noted. Familiarity with the facts is assumed and I recite here only

those facts necessary for an understanding of the issues before me.

       On February 7, 2020, Plaintiff initiated this action by filing his complaint, bringing

claims under the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).

(Doc. 1.) Plaintiff filed an affidavit of service on March 12, 2020. (Doc. 7.) Plaintiff

voluntarily dismissed Defendant Tala Doe on May 18, 2020, leaving Defendant Big Line Inc. as

the sole defendant in the case. (Doc. 17.) Defendant did not respond to the complaint or request

an extension, and has not otherwise appeared in this case.

       On May 8, 2020, the Clerk of Court entered a Certificate of Default against Defendant.

(Doc. 11.) Plaintiff sought, and I issued, an Order to Show Cause on May 18, 2020, directing

Defendant to show cause as to why an order should not be issued granting Plaintiffs a default

judgment. (Doc. 18.) Defendant was served with the Order to Show Cause on May 19, 2020.

(Doc. 19.) The Order to Show Cause hearing was held on July 2, 2020, and Defendant did not

appear at the hearing or request an adjournment of that hearing. On July 6, 2020, I ordered that

default be entered against Defendant on the issue of liability, and referred the matter to

Magistrate Judge Lehrburger for an inquest on damages. (Doc. 20.)

       On July 8, 2020, Judge Lehrburger issued a scheduling order instructing Plaintiff to

submit proposed findings of fact and conclusions of law concerning all damages and other

monetary relief permitted under the entry of default of judgment. (Doc. 22.) On September 22,

2020, Plaintiff filed those proposed findings of fact and conclusions of law, along with affidavits

from Plaintiff and Plaintiff’s counsel. (Docs. 31–33.) Defendant did not file a response or



                                                 2
      Case 1:20-cv-01094-VSB-RWL Document 37 Filed 01/25/21 Page 3 of 4




otherwise respond. Plaintiff filed a revised declaration from Plaintiff’s counsel on October 20,

2020. (Doc. 35.)

       II.     Analysis

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

        Here, although the Report and Recommendation explicitly provided that “[t]he parties

shall have fourteen (14) days to file written objections to this Report and Recommendation,”

(Doc. 36 at 20), neither party filed an objection or sought additional time to file an objection. I

therefore reviewed Magistrate Judge Lehrburger’s thorough and well-reasoned Report and

Recommendation for clear error and, after careful review, found none.




                                                  3
      Case 1:20-cv-01094-VSB-RWL Document 37 Filed 01/25/21 Page 4 of 4




         III.   Conclusion

         Accordingly, I ADOPT the Report and Recommendation in its entirety. Plaintiff is

awarded $38,050 in damages and unpaid wages, $10,135 in attorneys’ fees, and pre-judgment

interest on $14,025 in unpaid wages from February 10, 2019 to the date of judgment, at a rate of

nine percent. See N.Y. C.L.P.R. § 5004.

         The Clerk’s Office is respectfully directed to terminate any open motions, to enter

judgment in accordance with this Order, and to close this case.

SO ORDERED.

Dated:      January 25, 2021
            New York, New York

                                                                     _______________________
                                                                     Vernon S. Broderick
                                                                     United States District Judge




                                                  4
